Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Response to Amendment
Applicant’s submission of response was received on 02/16/2021.  Presently claims 1-3, 6-8, 10-12, 15-20 and 24-25 are pending. Claims 4-5, 9, 13-14 and 21-23 have been canceled. New claims 26-29 have been added. 

Response to Arguments
Applicant's arguments filed 02/16/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered and they are persuasive, however new Claim Rejections - 35 USC § 103 have been presented based upon the Applicant amendments. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, in line 1 the phrase “a collection vehicle for collecting, and hydromechanically disintegrating confidential data carriers,” render the claim indefinite because it is unclear if the claim is withdrawn for a collecting vehicle or hydromechanically disintegrating confidential data carriers.
Accordingly, the claim is unclear and indefinite. Proper clarification is required.
	Claims 15-20 are rejected because they depend from claim 24.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in device 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, 15-19, and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto (US20110240778A1) in view of Tamai (US20080173416A1).

Regarding claim 1, Yamamoto disclose a confidential data carrier destruction method for rendering confidential data carriers, which are in the form of paper, unreadable and for destruction of the confidential data carriers in a manner safeguarded from access (abstract, paragraphs 0004 and 0031) , said method comprising: 
collecting (fig.1: collecting compartment (32)) the confidential data carriers at a location of origin in security collection containers (paragraphs 0004 and 0023); 
removing the confidential data carriers from the location of origin by a collection vehicle (fig.1: (1)) and transporting the confidential data carriers to a paper recycling facility (paragraphs 0004 and 0023), 
the removing and transporting including: 
filling the confidential data carriers into an interior of a shredder mechanism (fig.5: shredder (6)) device connected to the collection vehicle; and during transport 
transporting the shredding documents the paper recycling facility (paragraph 0004 and 0023).

Yamamoto does not disclose filling the confidential data carriers into an interior of a mobile disintegration device, mixing the confidential data carriers in the mobile disintegration device with a disintegration fluid using a circulation device to produce a suspension of defibrated documents and disintegration fluid, a hydromechanical disintegration of the confidential data carriers taking place in the mobile disintegration device.

Tamai teaches a confidential data carrier destruction method for rendering confidential data carriers, which are in the form of paper, unreadable and for destruction of the confidential data carriers in a manner safeguarded from access (abstract and paragraphs 0013), said method comprising: 
collecting the confidential data carriers at a location of origin in security collection containers (figs.2, 4 and 10: (6a), paragraphs 0052) of a mobile processing apparatus (fig.10: elements (7) for moving the apparatus (1)) (paragraph 0051) ; 

mixing the confidential data carriers in the mobile disintegration device with a disintegration fluid using a circulation device (the agitation device (12) of device (2)) to produce a suspension of defibrated documents and disintegration fluid (paragraphs 0053-0061), 
a hydromechanical disintegration (figs.1-2 and 4: the rotatable agitation element (16) of the device (12)) of the confidential data carriers taking place in the mobile disintegration device so as to render the confidential data carriers unreadable and therefore destroyed; and 
transporting the suspension of defibrated documents and disintegration fluid to -a the paper recycling device (paragraph 0076 and fig.1: (4)).

Yamamoto disclose the shredder mechanism may be any suitable mechanism (paragraph 0032);
Yamamoto concerned with protect the confidentiality (paragraphs 0004 and 0031),
Tamai concerned with protect the confidentiality (paragraph 168),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the shredder mechanism of   Yamamoto by the mobile disintegration device as tough by Tamai thereby having 


Regarding claim 2, Tamai teaches the circulation device is rotatable about a longitudinal axis of the mobile disintegration device (figs.1-2 and 4: the rotatable agitation element (16) of the device (12)). 

Regarding claim 3, Tamai teaches the circulation device is a stirrer or a rotor which is installed in the interior of the mobile disintegration device (figs.1-2 and 4: the rotatable agitation element (16) of the device (12)).




Regarding claim 6, Tamai is concerned with concertation mass ratio of disintegration fluid (paragraphs 0081, 0091-0098, and fig.1: concertation control unit (303)).
Tamai does not disclose the suspension has a mass ratio of disintegration fluid to confidential data carriers of from 85/15 to 98/2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Tamai to modify the mass ratio to be at any ratio including from 85/15 to 98/2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 7,	 Yamamoto disclose the filling comprises using a loading device (fig.3: (5)), which is coupled to the mobile processing device (fig.5: (6)), to fill the confidential data carriers in the security collection containers into the processing devices in a manner which is secure and inaccessible to unauthorised persons (paragraph 0031).  

Tamai teaches the interior of the mobile disintegration device (figs.1-2: (2)).
Therefore, modifying Yamamoto in view of Tamai teaches the limitations of claim 7.






Regarding claim 8, Yamamoto disclose the processing devices is installed on a loading surface of the collection vehicle in a fixed manner (figs.1 and 5);
Tamai teaches the interior of the mobile disintegration device (figs.1-2: (2)).
Therefore, modifying Yamamoto in view of Tamai teaches the limitations of claim 8.

Regarding claim 10, Yamamoto disclose wherein access to the confidential data carriers collected in the security collection containers is prevented by an electromechanically operated closure mechanism, and during transport from the location of origin to the paper recycling facility, the confidential data carriers are inaccessible (paragraph 0031; fig.1: (13) and (3)).  


Regarding claim 11, Tamai teaches the mixing comprises adding defibration-assisting chemicals to the interior of the mobile disintegration device (paragraph 0055: add water meet the limitation of defibration-assisting chemicals).

Regarding claim 12, Tamai teaches the mixing comprises using a metering device to add a mass of the disintegration fluid in a controlled manner based on the mass of the confidential data carriers measured by a weighing device (paragraph 0079 and 0092 and 0094), 
Tamai does not teaches the mass of the disintegration fluid corresponds to at least one fifth of the mass of the confidential data carriers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Tamai to modify the mass of the disintegration fluid to be at any ratio including to at least one fifth of the mass of the paper, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 26, Tamai teaches the confidential data carriers are not shredded before the confidential data carriers are mixed with the disintegration fluid using the circulation device (figs.1: paragraphs 0050-0051; (6a) for receiving non shredded papers (UP)).  

Regarding claim 27, Yamamoto disclose all the processing devices are fastened on the a trailer that is coupled to the collection vehicle (fig.1), 
Tamai teaches the mobile disintegration device (figs.1-2: (2)) is fastened on the mobile apparatus (fig.10: elements (7) for moving the apparatus (1)) (paragraph 0051)
Therefore, modifying Yamamoto in view of Tamai teaches the limitations of claim 27.

Regarding claim 24, Yamamoto disclose a collection vehicle for collecting vehicle (fig.1) for collecting (fig.1: collecting compartment (32)) and shredding (fig.5: 
a shredder mechanism (fig.5: shredder (6)) having an interior containing the confidential data carriers that are collected at the location of origin, the mobile shredder mechanism being installed on the collection vehicle in a fixed manner or being fastened on a trailer of the collection vehicle (paragraphs 0027 and 0032-0033), the confidential data carriers taking place in the mobile shredder mechanism during transport so as to render the confidential data carriers unreadable and therefore destroyed (paragraph 0004 and 0008).

Yamamoto does not disclose a mobile disintegration device having an interior containing the confidential data carriers; and  a circulation device in the interior of the mobile disintegration device, the circulation device mixing the confidential data carriers in the interior of the mobile disintegration device with a disintegration fluid so as to produce a suspension of defibrated documents and disintegration fluid through a hydromechanical disintegration of the confidential data carriers, the circulation device disintegrating the confidential data carriers into fibers.

Tamai teaches a mobile processing apparatus (fig.10: elements (7) for moving the apparatus (1)) (paragraph 0051), comprising:
a mobile disintegration device (figs.1-2 : (2)) having an interior (fig.2: (15)) containing the confidential data carriers (paragraphs 0053-0055); and  

the circulation device mixing the confidential data carriers in the interior of the mobile disintegration device with a disintegration fluid so as to produce a suspension of defibrated documents and disintegration fluid through a hydromechanical disintegration (figs.1-2 and 4: the rotatable agitation element (16) of the device (12)) of the confidential data carriers, and the circulation device disintegrating the confidential data carriers into fibers (paragraphs 0053-0061).

Yamamoto disclose the shredder mechanism may be any suitable mechanism (paragraph 0032);
Yamamoto concerned with protect the confidentiality (paragraphs 0004 and 0031),
Tamai concerned with protect the confidentiality (paragraph 168),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the shredder mechanism of   Yamamoto by the mobile disintegration device as tough by Tamai thereby having a mobile disintegration device having an interior containing the confidential data carriers that are collected at the location of origin, the mobile disintegration device being installed on the collection vehicle in a fixed manner or being fastened on a trailer of the collection vehicle; and a circulation device  in the interior of the mobile disintegration device, the circulation device, during transport of the confidential data carriers from the location of origin to the paper recycling facility, mixing the confidential data carriers in 

Regarding claim 15, Yamamoto disclose the collection vehicle is a tipper with the mobile processing devices (figs.1 and 6) tippably installed;
Tamai teaches the mobile disintegration device (figs.1-2: (2)).
Therefore, modifying Yamamoto in view of Tamai teaches the limitations of claim 15.
Regarding claim 16, Yamamoto disclose a loading device (fig.3: (5)),  by which the confidential data carriers are brought out of the security collection containers into the interior of the the mobile processing device (fig.5: (6)) in a manner that is secure and inaccessible to unauthorised persons, wherein during transport from the location of origin to the paper recycling facility, the confidential data carriers are inaccessible (paragraph 0031).  

Tamai teaches the interior of the mobile disintegration device (figs.1-2: (2)).
Therefore, modifying Yamamoto in view of Tamai teaches the limitations of claim 16.

Regarding claim 17, Tamai teaches the circulation device comprises a stirrer, a rotor, or a device for rotation of the mobile disintegration device about a longitudinal axis (figs.1-2 and 4: the rotatable agitation element (16) of the device (12)).  

Regarding claim 18, Tamai teaches the mobile disintegration device is coupled to a metering device, by which a defined quantity of the disintegration fluid is added to the interior of the mobile disintegration device based on the mass of the confidential data carriers in the interior of the mobile disintegration device (paragraphs 0081, 0091-0098, fig.1: concertation control unit (303)).  

Regarding claim 19, Yamamoto disclose the loading device is actively connected to an ejection flap of the security collection container, so that the confidential data carriers in the security collection container are released into the interior of the mobile disintegration device in a manner that is secure and inaccessible to unauthorised persons (paragraphs 0028: the bin lifting device 5 tips the (bin 51) to cause any paper to be deposited into the processing device) (paragraphs 0031).

Regarding claim 25, Yamamoto disclose a collection vehicle (fig.1) for collecting (fig.1: collecting compartment (32)) and shredding (fig.5: shredder (6)) the confidential data which are in the form of paper, during transportation of the confidential 

a shredder mechanism (fig.5: shredder (6)) having an interior containing the confidential data carriers that are collected at the location of origin, the mobile shredder mechanism being installed on the collection vehicle in a fixed manner or being fastened on a trailer of the collection vehicle (paragraphs 0027 and 0032-0033), the confidential data carriers taking place in the mobile shredder mechanism during transport so as to render the confidential data carriers unreadable and therefore destroyed (paragraph 0004 and 0008).
Yamamoto does not disclose a disintegration fluid mixed with the confidential data carriers in the interior of the mobile disintegration device; a circulation device in the interior of the mobile disintegration device, the circulation device mixing the confidential data carriers in the interior of the mobile disintegration device with the disintegration fluid so as to produce a suspension of defibrated documents and disintegration fluid through a hydromechanical disintegration of the confidential data carriers, the circulation device disintegrating the confidential data carriers into fibers so as to render the confidential data carriers unreadable and therefore destroyed, and the suspension having a mass ratio of disintegration fluid to confidential data carriers of from 85/15 to 98/2; a dewatering device separating part of the disintegration fluid out of the suspension so as to increase the density of the suspension after the confidential data carriers have been disintegrated into fibers; and 
a pump transporting the suspension from the interior into the dewatering device,.

Tamai disclose a mobile processing apparatus (fig.10: elements (7) for moving the apparatus (1)) (paragraph 0051), comprising:
a mobile disintegration device (figs.1-2 : (2)), 
a disintegration fluid (paragraph 0054: water) mixed with the confidential data carriers in the interior of the mobile disintegration device (figs.1-2 : (2)) (paragraphs 0053-0055);
a circulation device (the agitation device (12) of the device (2))  in the interior of the mobile disintegration device , 
the circulation device mixing the confidential data carriers in the interior of the mobile disintegration device with the disintegration fluid so as to produce a suspension of defibrated documents and disintegration fluid through a hydromechanical disintegration (figs.1-2 and 4: the rotatable agitation element (16) of the device (12)) of the confidential data carriers, 
the circulation device disintegrating the confidential data carriers into fibers so as to render the confidential data carriers unreadable and therefore destroyed, (paragraphs 0053-0061)
a dewatering device (fig.4: (301)) separating part of the disintegration fluid out of the suspension so as to increase the density of the suspension after the confidential data carriers have been disintegrated into fibers (paragraph 000082-0086 and 0093-0094); and 

Tamai is concerned with concertation mass ratio of disintegration fluid (paragraphs 0081, 0091-0098, and fig.1: concertation control unit (303));
Tamai does not disclose the suspension has a mass ratio of disintegration fluid to confidential data carriers of from 85/15 to 98/2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Tamai to modify the mass ratio to be at any ratio including from 85/15 to 98/2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Yamamoto disclose the shredder mechanism may be any suitable mechanism (paragraph 0032);
Yamamoto concerned with protect the confidentiality (paragraphs 0004 and 0031),
Tamai concerned with protect the confidentiality (paragraph 168),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the shredder mechanism of   Yamamoto by mobile the disintegration device, the dewatering device and the pump as tough by Tamai thereby having a disintegration fluid mixed with the confidential data carriers in the interior of the mobile disintegration device; a circulation device in the interior of the mobile disintegration device, the circulation device, during transport of the 

Reagding claim 28, Tamai teaches a second pump (fig.4: (89)) transporting the suspension out of the dewatering device into a storage tank after the density of the suspension has been increased (paragraphs 0122-0123). 

Reagding claim 29, Yamamoto disclose the processing device are driven by processing devices (fig.8: (150b)) that is connected to a drive (fig.8: (55)) of the collection vehicle (paragraphs 0034 and 0048).
Tamai teaches the circulation device (the agitation device (12) of the device (2))  is driven by a circulation device drive (fig.2: (17)) that is connected to a drive of the collection vehicle.
Therefore, modifying Yamamoto in view of Tamai teaches the limitations of claim 29.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto (US20110240778A1) in view of Tamai (US20080173416A1) as applied to claim 24  above, and further in view of Schnell (US4219381A).
Regarding claim 20, Tamai teaches a dewatering device (fig.4: (301)), separating some of the disintegration fluid out of the suspension, so as to increase the density of the suspension after the confidential data carriers have been disintegrated into fibers (paragraph 000082-0086 and 0093-0094). 
	
Yamamoto in view of Tamai does not disclose the dewatering device comprises a drying worm.

Schnell disclose an apparatus for a waste papers (abstract), comprising:
a disintegration device (fig.1: (1)) having an interior (fig.1: (2)) containing the waste paper (fig.1: (5)) (col.3 lines 17-52); and 

the circulation device mixing the waste paper in the interior of the disintegration device with a disintegration fluid so as to produce a suspension of defibrated documents and disintegration fluid through a hydromechanical disintegration (fig.1: the action of the element  (3))  of the waste paper, 

a dewatering device (fig.1: (10)),  separating some of the disintegration fluid out of the suspension, so as to increase the density of the suspension after the confidential data carriers have been disintegrated into fibers ( abstract and claim 3);
wherein the dewatering device comprises a drying worm (fig.3: the elments 113 of the device (10) (col.4 line 24-col.5 line10)).
Schnell is concerned with the waste papers and separating some of the disintegration fluid out of the suspension so as to increase the density of the suspension (abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dewatering device of Yamamoto in view of Tamai by a dewatering device comprises a drying worm as taught by Schnell, since it has been held combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto (US20030042343A1).

Yamamoto disclose a confidential data carrier destruction method for rendering confidential data carriers, which are in the form of paper, unreadable and for destruction of the confidential data carriers in a manner safeguarded from access, said method comprising:
Processing the confidential data carriers during the transportation (abstract, paragraphs 0009 and 0032).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725